1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CALIFORNIA PLANNED                               No. 2:19-cv-00340-TLN-CKD
      PARENTHOOD EDUCATION FUND,
12
                         Plaintiff,
13
             v.
14
      UNITED STATES DEPARTMENT OF
15    HEALTH AND HUMAN SERVICES,
16                       Defendant.
17    CALIFORNIA PLANNED                               No. 2:19-cv-01848-KJM-KJN
      PARENTHOOD EDUCATION FUND,
18
                         Plaintiffs,
19
             v.
20                                                     RELATED CASE ORDER
      UNITED STATES DEPARTMENT OF
21    HEALTH AND HUMAN SERVICES,
22                       Defendant.
23

24          Defendant filed a joint Notice of Related Cases in the above-captioned actions on

25   December 20, 2019. (ECF Nos. 13 and 8, respectively.) Examination of the above-captioned

26   actions reveals that they are related within the meaning of Local Rule 123 (E.D. Cal. 1997).
27   Pursuant to Rule 123 of the Local Rules of the United States District Court for the Eastern

28   District of California, two actions are related when they involve the same parties and are based on
                                                      1
1    a same or similar claim; when they involve the same transaction, property, or event; or when they

2    “involve similar questions of fact and the same question of law and their assignment to the same

3    Judge . . . is likely to effect a substantial savings of judicial effort.” L.R. 123(a). Further,

4                    [i]f the Judge to whom the action with the lower or lowest number
                     has been assigned determines that assignment of the actions to a
5                    single Judge is likely to effect a savings of judicial effort or other
                     economies, that Judge is authorized to enter an order reassigning all
6                    higher numbered related actions to himself or herself.
7    L.R. 123(c).

8            Here, the actions involve identical parties; are based on similar claims seeking documents

9    related to Title X of the Public Health Services Act, 42 U.S.C. §§ 300–3001-8, under the Freedom

10   of Information Act, 5 U.S.C. § 552; and involve the same or similar questions of law.

11   Consequently, assignment to the same judge would “effect a substantial savings of judicial

12   effort.” L.R. 123(a), see also L.R. 123(c).

13           Relating the cases under Local Rule 123, however, merely has the result that both actions

14   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

15   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

16   first filed action was assigned.

17           IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01848-KJM-KJN is

18   reassigned to District Judge Troy L. Nunley and Magistrate Judge Carolyn K. Delaney, and the

19   caption shall read 2:19-cv-01848-TLN-CKD. Any dates currently set in 2:19-cv-01848-KJM-

20   KJN are hereby VACATED, and the parties are ordered to refile any pending motions before this
21   Court. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

22           IT IS SO ORDERED.

23   Dated: January 8, 2020

24

25

26                                      Troy L. Nunley
                                        United States District Judge
27

28
                                                          2
